                                                                          Case 4:21-cv-00843-YGR Document 18 Filed 08/13/21 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3                                      UNITED STATES DISTRICT COURT
                                                                  4                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                  5

                                                                  6

                                                                  7   SAMUEL LOVE,                                        Case No. 4:21-CV-843-YGR
                                                                  8                Plaintiff,                             ORDER OF DISMISSAL UPON SETTLEMENT
                                                                  9          vs.                                          Re: Dkt. No. 17
                                                                 10   LOS GATOS LODGE, LLC,
                                                                 11                 Defendant.
                                                                 12
                               Northern District of California
United States District Court




                                                                 13          Plaintiff has filed a notice of settlement and request to vacate all currently set dates. (Dkt. No.
                                                                 14   17.) Accordingly, it is ORDERED that this case is DISMISSED. It is further ORDERED that if any party
                                                                 15   certifies to this Court, with proper notice to opposing counsel within (60) days from the date below,
                                                                 16   that settlement has not in fact occurred, this order shall be vacated and this case shall be restored to
                                                                 17   the calendar for further proceedings.
                                                                 18          This Order terminates the case.
                                                                 19          IT IS SO ORDERED.
                                                                 20
                                                                      Dated: August 13, 2021
                                                                 21
                                                                                                                             ____________________________________
                                                                 22                                                              YVONNE GONZALEZ ROGERS
                                                                                                                             UNITED STATES DISTRICT COURT JUDGE
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
